Title: To Thomas Jefferson from Henry Dearborn, 23 January 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     January 23d. 1808
                  
                  I find some embarrassment in relations to the proposed examination of Diggs point, Col Williams cannot consent to have any intercourse with Mr. Diggs, he states as an undoubted fact, that Mr. Diggs was intrusted with conciderable sums of money by Doctr. Franklin, for the express purpose of relieving our prisoners in England, and that Diggs applied the money to his own use, and gave no relief to the prisoners, and that the prisoners were almost starved to death in the mean time.—if William’s statement is correct, Diggs ought to be treated with the utmost contempt. Williams is possative as to the fact. Yours,
                  
                     H. Dearborn 
                     
                  
               